United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3939
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the Northern
                                        * District of Iowa.
Roger Allan Rowley,                     *
                                        *       [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: April 27, 2012
                                Filed: May 2, 2012
                                 ___________

Before RILEY, Chief Judge, SMITH and BENTON, Circuit Judges.
                               ___________

PER CURIAM.


      Roger Allan Rowley appeals the sentence imposed on him after the district
     1
court revoked his supervised release in November 2008. The appeal is moot because
Rowley was released from custody and fully discharged his sentence in October 2011.
Accordingly, this appeal is dismissed, and counsel’s motion to withdraw is denied as
moot.
                      ______________________________

         1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.